0ffi8#$ru&t
       lln @,Ilt @nftp! 5tsttg                    @.ourt of        feDrrul         @tsfms
                                            No. 15-408 C

This Opinion Will Not Be Published in the U.S. Court of Federal Claims Reporter Because               It
                      Does Not Add Significantly to the Bodv of Law.
                                                                                    FILED
                                       (Filed: April 23,2015)
                                                                                   APR 2   3   2015
 E. DRAKE,
                                                                                  U.S. COURT OF
                                                                                 FEDERALCLATMg
                         Plaintiff,



 SIDNEY A. FITZWATER, er a/.,

                         Defendants.




                                       OPINION and ORDER


        On April 22,2015, Eric Drake (plaintiff) filed a complaint seeking $5 million in
compensation, as well as various of forms injunctive relief, punitive damages, and other forms of
damages. Plaintiff is an African-American male. He contends that he has been discriminated
against in a variety ofways. In particular, plaintiff asserts various Federal and State judges in
Texas have violated plaintiff s constitutional and civil rights under various Federal statutes, such
as 42 U.S.C. $$ 1981, 1983 and 1985. Plaintifialso seeks various damages based upon actions
allegedly taken by private corporations and individuals, including private attomeys.

         This court is solemnly obliged, on its own accord, to address obvious questions conceming
its subject matter jurisdiction. See Mitchellv. Maurer,293 U.S.237,244 (1934). This court
recognizes that plaintiff is acting pro se before this court, and thus the court will hold the form of
plaintiff s submissions to a less stringent standard than those drafted by an attomey. See Reed v.
United States,23 Cl.Cr.517,521 (1991) (citing Estelle v. Gamble,429 U.5.97 (1976)). Having
reviewed plaintiff s complaint, this court is certain that it lacks jurisdiction to consider the claims
that plaintiff raises.

        With very Iimited exceptions, the jurisdictional statutes goveming the United States Cout
ofFederal Claims grant authority to the court only to issuejudgments for money against the United
States and then, only when they are grounded in a contract, a money-mandating statute, or the
takinss clause of the Fifth Amendment. See United States v. Testan" 424 U.5.392.397-98
(197 6);25 U.S.C. $ 1491. This court lacks jurisdiction to entertain general civil rights claims that
are not based upon an appropriate money-mandating provision. See, e.g., Sanders v. United
States, 34 Fed. Cl. 75, 80 ( 1995), affd, 104 F.3d 376 (Fed. Cir. 1996), cert. denied, 522 U.S. 831
(1997); Martinez v. United States, 26 Cl .Ct. 1471,1476 (1992), affd,11 F.3d 1069 (Fed. Cir.
1993).

        Nor does it hear claims sounding in tort, or claims involving federal, state or local officials.
See 28 U.S.C. $ 1491; Brown v. United States, i 05 F.3d 621, 623-24 (Fed. Cir. 1997); Shewfelt v.
 UnitedStates,l04F.3d 1333, 1337-38 (Fed. Cir. 1997). In particular, this court also lacks
jurisdiction over claims against Federal and state judges. see Grffith v. united stqtes,20l5 wL
 430285, *2-3 (Fed. Cl. Jan. 30, 2015); Hover v. United States,113 Fed. C|.295'296 (2013)' aff'd,
 566 Fed. Appx.918 (Fed. Cir. 2014);see also Stumpv. Sparlonan,435 U.S. 349'355-56(1978).
 Moreover, to the extent that plaintiff states claims under 42 U.S.C. $$ 1981, 1983, or 1985, it is
sufficienttoobservethatthecourtdoesnothavejurisdictionunderanyofthosestatutes.,Se€28
U.S.C. $ l3a6@X1); Jffirsonv. United States,104 Fed. Cl. 81, 89 (2012); Hernandez v United
States.93 Fed. Cl. 193, 197-98 (2010); Marlin v. United States,63 Fed. Cl. 47 5, 476 (2005)'

         Based on the foregoing, this court, therefore, lacks jurisdiction over all claims made by the
plaintiff. Accordingly,   the Clerk shall dismiss plaintilfs complaint for lack ofjurisdiction.

         IT IS SO ORDERED.